The opinion of the court was delivered by
Royoe, Ch. J.
The first report filed in this cause finds that Artemas Pratt-, on the first da.y of May, 1866, married for his third- wife Mrs. Thompson, who was. then a widow, and had three minor children by a former marriage, of whom the said Charles K. Thompson was one. It is found by the secqnd report, that at the time of said marriage, and ever after, Pratt was worth about $8,000 ; that the former husband of Mrs. Pratt and the father of said minor children, was a soldier in the United States service, and died in the army, and upon' the marriage of their mother to Pratt the children became entitled to a pension of eight dollars a month, to be divided equally between them until they were respectively sixteen years old, and an additional pension of two dollars a month for each until sixteen years of age. Soon after the marriage of Pratt to Mrs. Thompson he was duly appointed guardian for the three children, and *75as such thereafter received the United States bounty and pension to which they were entitled. At the time of said marriage Charles K. Thompson was about four years old, and he, with the other two children, was received into the family of Mr. Pratt and was treated as a part of the family and' in the same manner that the children of Mr. Pratt by a former marriage were treated. Charles continued to reside in Mr. Pratt’s family for ten years and ten and one-half months, doing such work on the farm as he was able and it was proper for him to do. There was never anything said between Pratt and his wife whether he should charge her or her children anything for the support of her children. During all the time that Charles lived with him he furnished him proper fpod, clothing and schooling, and such as it was proper and necessary for him to have; and the commissioner has found that what was thus furnished was worth $100 a year.
The question to be decided is, whether, upon the facts found, Pratt is entitled to have that sum or any other sum allowed in the settlement of his account as guardian. It' is claimed that Pratt stood in loco parentis to Charles, and that he had so adopted him that without an express contract he could neither charge him for his maintenance nor be made liable for services that he might have rendered. Without questioning the authority of the cases relied upon to sustain that proposition, it remains to be seen whether his case falls within the rules there established. Pratt kept no account of the moneys that he received belonging to his ward, or for the expense of his maintenance. Those facts tend to show that he did not intend to charge for his maintenance, but are not conclusive. Pratt was under-no legal obligation to support Charles, and Charles left him just when his services might commence to be valuable. If he had remained in Pratt’s service, and labored for him until he came of age, Pratt would then have received some and perhaps full compensation for the money expended for his support while he did remain. But he did not receive anything,,so that Charles was under an equitable obligation, to pay-him for such support, *76and should be compelled to do so if it can legally be done. An obligation of such a character, it has been held, would support a promise to pay. The relation that commenced between Pratt and Charles was terminable at the will of Pratt; aud such determination might be found by the acts and the conduct of Pratt, as well as by express declarations. When it appears that he was in the receipt of money belonging to his ward, of which he kept no account, but mingled it with his own funds, and appropriated it to the payment of current expenses, it is strong, if not conclusive, evidence that lie regarded his obligation to support the ward without compensation terminated. But it is not necessary to dispose of the case upon that theoiy.
It is important to consider the source from which the money came that was received by Pratt. It was pension and bounty money that was granted to those children by the United States government on account of the services of their deceased father. The acts granting pensions and bounty to the widows and children of deceased soldiers do not prescribe the manner in which the money shall be used; but it is a matter of common knowledge that the object and purpose of the law was to provide them with the means of support of which they had been deprived by the death of the husband and father. Realizing that purpose, Pratt devoted the money that he received, presumably with tlie knowledge of his family, to providing them with support. He appropriated tlie money just as he would have been directed to appropriate it upon such showing as has been made if he had applied to the Probate Court for directions. Where ah infant has property of his own, and his father is dead, or is not able to support him, he may be maintained and educated as may be fit, out of the income of property absolutely his own, by the person in who^e hands the property is held, and a court of equity will allow all payments made for that purpose which appear upon investigation to have been reasonable. Sell. Dom. Rel. (3d ed.) s. 238, and cases cited. ■ 'And a father if he be in needy circumstances may maintain his children out of any fund which is duly vested in him for that purpose. In Cooper v. Martin, 4 East. 76, the plaintiff, a man with a small *77income, supported the defendant, a son of his wife by a former marriage, during his minority without any contract having been made with reference to such support. The son had means with which he might have paid for his support; and the court held that upon application to the Court of Chancery an order would have been made directing appropriation of the means of the son to pay for his support.
When Pratt was appointed guardian of Charles, the relation that had existed between them was changed to that of guardian and ward. As such guardian, the custody .of the ward and the care and management of his estate were confided to him, and he was bound to support and educate him. See s. 2431, R. L. By s. 2447 he was bound to dispose of such estate and effects as might come into his hands according to law and for the best interests of the ward. By s. 2459 he was directed to pay the necessary expenses of the maintenance and education of the ward out of his estate. If any one else had furnished the support at the request of the guardian he could have been compelled to pay for such support as far as he had funds of the ward; and we see n.o reason why he may not, in the settlement of his account, be allowed for the support furnished by himself. Assuming that Pratt received Charles into his family as a child, and treated him as such, and maintained him during the years when he was unable to earn his living, he should owe Pratt the duty that a child owes to a parent — that is, the right to his time and services during his minority. He cannot deprive him of that time and service and deny him the remedy that he claims for the support furnished. Our judgment is based upon the facts found in the reports that were not dependent upon or influenced by the testimony that was objected to, so that we have no occasion to decide whether that testimopy was admissible or not.
The judgment is reversed, and judgment that there is in the hands of the administrator of Artemas Pratt $131.52 belonging to Charles K. Thompson with interest thereon since Sept. 12, 1882, which he is to pay to Joel C. Baker as guardian; and ordered to be certified to the Probate Court.